Exhibit 10.11

200500453-11412

 

[ILLEGIBLE]       p.1

[ILLEGIBLE]

   

[ILLEGIBLE]

LETTER AGREEMENT

This is a letter agreement {‘Letter Agreement’} entered into and between:

 

  (1) LIPOXEN TECHNOLOGIES LIMITED, a company registered in England and Wales
with company number 03401495 having its registered office is at Suite 303,
Hamilton House, Mabledon Place, London [ILLEGIBLE] and a place of business at 2
Royal College Street, London NW1 ONH, England (“Lipoxen”);

 

  (2) SERUM INSTITUTE OF INDIA LIMITED, a company incorporated under the Laws of
India, having its principal place of business at S. No. 212/2, Off Soll
Poonawalla Road, Hadapsar, Pune - 411 028, India (“SII”);

 

  (3) BAXTER HEALTHCARE CORPORATION, a Delaware Corporation having its principal
place of business at One Baxter Parkway, Deerfield, Illinois 60015 (“BHC”); and

 

  (4) BAXTER HEALTHCARE SA, a corporation organized and existing under the laws
of Switzerland and having its principle place of business being Hartistrasse 2,
Postfach 8304, [ILLEGIBLE], Switzerland (“BHSA”).

WHEREAS, BHSA and BHC, both of which being referred to herein as ‘Baxter’, and
Lipoxen have entered into an ‘Exclusive Research, Development and License
Agreement dated August 15, 2005 (‘Baxter License’);

WHEREAS, Lipoxen and SII have entered into various agreements concerning the
[***] ‘Development and Manufacturing Agreement’ dated 2006 (‘Lipoxen/SII
Agreements’);

WHEREAS, SII will benefit directly by the [***] Baxter and other CUSTOMERS, as
defined in the Lipoxen/SII Agreements:

WHEREAS, Baxter is willing to exercise its option under the Baxter License to
pursue the [***] POTENTIAL PRODUCTS and COMMERCIAL PRODUCT(S), as defined in the
Baxter

 

- 1 -



--------------------------------------------------------------------------------

[ILLEGIBLE]

      p.3

[ILLEGIBLE]

   

[ILLEGIBLE]

 

License provided that it receives various assurances and commitments from SII
and Lipoxen as more fully defined herein:

 

  1) SII and Lipoxen acknowledge and agree that pursuant to and during the term
of the Baxter License, Lipoxen [***] with Baxter in the [***] of POTENTIAL
PRODUCTS and COMMERCIAL PRODUCT(S) within the FIELD, all such terms as defined
in the Baxter License, and that pursuant to the Lipoxen/SII Agreements [***] any
third party [***]

 

  2) SII and Lipoxen acknowledge and agree that pursuant to the Baxter License,
Baxter [***] POLYSIALIC ACID, as defined in the Baxter License, from SII;

 

  3) SII and Lipoxen acknowledge and agree that pursuant to the Baxter License
that [***] within the FIELD as specifically defined in the Baxter License;

 

  4) SII and Lipoxen further acknowledge and agree that in light of these
commitments and further to allow Baxter [***] under the Baxter License that each
company [***] neither shall knowingly whether [***] or provide any party or
entity other than Baxter [***] for the [***] of any product within the FIELD, as
set forth in the Baxter License;

 

  5) SII and Lipoxen further acknowledge and agree that in light of [ILLEGIBLE]
commitments and further to allow Baxter to [***] under the Baxter License that
each company provides [***] shall knowingly whether directly or indirectly
provide any information pertaining to the [***] any party or entity [***] Baxter
[***] the FIELD and specifically shall not [***] Baxter for the [***] of any
product within the FIELD, as set forth in the Baxter License, however it is
clarified that this clause [***] outside the FIELD. SII can file the documents
containing this information [***] with the Regulatory Authorities in [***]

 

- 2 -



--------------------------------------------------------------------------------

[ILLEGIBLE]

      p.4 [ILLEGIBLE]    

[ILLEGIBLE]

 

  6) SII and Lipoxen acknowledge and agree that pursuant to Article 4 of the
Baxter License Lipoxen [***] to Baxter for use in the FIELD only, and Baxter is
[***] from Lipoxen, [***] defined in the Baxter License; Such circumstance
relates to Baxter’s right to [***] FIELD [***] of the first PHASE 2 CLINICAL
TRIAL.

 

  7) SII and Lipoxen also acknowledge and agree that pursuant to the Lipoxen/SII
Agreements, and specifically the ‘Development and Manufacturing Agreement’ dated
2nd August 2006, Lipoxen [***] to Baxter as a CUSTOMER, as defined in such
Agreement;

 

  8) SII and Lipoxen acknowledge and agree that in light of these commitments
and further to induce Baxter to [***] the Baxter License that each company [***]
event Lipoxen is [***] under the Baxter License to [***] Baxter with [***] for
what ever reason, including but not limited to bankruptcy or insolvency, that in
addition to the rights Baxter may have under the Baxter License [ILLEGIBLE] SII
and Lipoxen agree that Baxter [***] Baxter and Lipoxen by [***] with SII; and

 

  9) SII specifically acknowledges and agrees that in light of these commitments
and further to induce Baxter [***] the Baxter License that SII [***] with Baxter
[***] in the event Lipoxen is [***] under the Baxter License to [***] Baxter
[***] for what [ILLEGIBLE].

Except as provided in this Letter Agreement all of the terms and conditions of
the Baxter License and the Lipoxen/SII Agreements shall remain in full force and
effect, and shall not be modified or altered except as provided herein.

All of the parties acknowledge that this Letter Agreement shall constitute a
modification or alteration of some of the terms and conditions of the Baxter
License and the Lipoxen/SII Agreements.

 

- 3 -



--------------------------------------------------------------------------------

[ILLEGIBLE]

      p.2 [ILLEGIBLE]    

[ILLEGIBLE]

 

All of [ILLEGIBLE] parties further acknowledge and agree that this Letter
Agreement can be executed in more than one counterpart, each of which
constitutes an original and all of which together shall [ILLEGIBLE] one
enforceable agreement. For purposes of this Letter Agreement and any other
document that is required to be delivered pursuant to this Letter Agreement,
[ILLEGIBLE] of signatures shall be deemed to be original signatures. In
addition, if any of the parties sign [ILLEGIBLE] copies of this Letter
Agreement, such copies shall be deemed originals.

IN WITNESS WHEREOF, the parties hereto have caused their authorized
representatives to execute this Letter Agreement by signing below:

 

Signed:       Signed:       For and behalf of:    For and behalf of:    Lipoxen
Technologies Limited    Baxter Healthcare SA    Signature:   

LOGO [g708796xbrl_exk4-ast023.jpg]

 

   Signature:   

LOGO [g708796xbrl_exk4-cst023.jpg]

 

  

LOGO [g708796xbrl_exk4-est023.jpg]

 

Name:   

[ILLEGIBLE]

   Name:   

F.de Freine

   R.Binggeli Title:    CEO    Title:   

Finance Director

Baxter Healthcare SA

  

Director of Tax, Europe

Baxter Healthcare SA

Date:    December 11, 2006    Date:       Dec. 13, 2006             Signed:   
   Signed:       For and behalf of:    For and behalf of:    [ILLEGIBLE]
Institute of India Limited    Baxter Healthcare Corporation    Signature:   

LOGO [g708796xbrl_exk4-bst023.jpg]

 

   Signature:   

LOGO [g708796xbrl_exk4-dst023.jpg]

 

   Name:   

[ILLEGIBLE]

   Name:    [ILLEGIBLE]    Title:    Company Secretary    Title:   
Corporate Vice President-President BioScience    Date:    11th December
[ILLEGIBLE]    Date:    December 13, 2006   

 

- 4 -